

116 HR 5602 : Domestic Terrorism Prevention Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5602IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo authorize dedicated domestic terrorism offices within the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation to analyze and monitor domestic terrorist activity and require the Federal Government to take steps to prevent domestic terrorism.1.Short titleThis Act may be cited as the Domestic Terrorism Prevention Act of 2020.2.FindingsCongress finds the following:(1)Recent reports have demonstrated that White supremacists and other far-right-wing extremists are the most significant domestic terrorism threat facing the United States, including—(A)a February 22, 2019, New York Times op-ed, by a Trump Administration United States Department of Justice official, who wrote that white supremacy and far-right extremism are among the greatest domestic-security threats facing the United States. Regrettably, over the past 25 years, law enforcement, at both the Federal and State levels, has been slow to respond. * * * Killings committed by individuals and groups associated with far-right extremist groups have risen significantly.;(B)an April 2017 Government Accountability Office report on the significant, lethal threat posed by domestic violent extremists, which—(i)explained that [s]ince September 12, 2001, the number of fatalities caused by domestic violent extremists has ranged from 1 to 49 in a given year.; and(ii)noted that [F]atalities resulting from attacks by far right wing violent extremists have exceeded those caused by radical Islamist violent extremists in 10 of the 15 years, and were the same in 3 of the years since September 12, 2001. Of the 85 violent extremist incidents that resulted in death since September 12, 2001, far right wing violent extremist groups were responsible for 62 (73 percent) while radical Islamist violent extremists were responsible for 23 (27 percent).; and(C)an unclassified May 2017 joint intelligence bulletin from the Federal Bureau of Investigation and the Department of Homeland Security, which found that white supremacist extremism poses [a] persistent threat of lethal violence, and that White supremacists were responsible for 49 homicides in 26 attacks from 2000 to 2016 * * * more than any other domestic extremist movement.(2)Recent domestic terrorist attacks include—(A)the August 5, 2012, mass shooting at a Sikh gurdwara in Oak Creek, Wisconsin, in which a White supremacist shot and killed 6 members of the gurdwara;(B)the April 13, 2014, mass shooting at a Jewish community center and a Jewish assisted living facility in Overland Park, Kansas, in which a neo-Nazi shot and killed 3 civilians, including a 14-year-old teenager;(C)the June 8, 2014, ambush in Las Vegas, Nevada, in which 2 supporters of the far-right-wing patriot movement shot and killed 2 police officers and a civilian;(D)the June 17, 2015, mass shooting at the Emanuel AME Church in Charleston, South Carolina, in which a White supremacist shot and killed 9 members of the church;(E)the November 27, 2015, mass shooting at a Planned Parenthood clinic in Colorado Springs, Colorado, in which an anti-abortion extremist shot and killed a police officer and 2 civilians;(F)the March 20, 2017, murder of an African-American man in New York City, allegedly committed by a White supremacist who reportedly traveled to New York for the purpose of killing black men;(G)the May 26, 2017, attack in Portland, Oregon, in which a White supremacist allegedly murdered 2 men and injured a third after the men defended 2 young women whom the individual had targeted with anti-Muslim hate speech;(H)the August 12, 2017, attacks in Charlottesville, Virginia, in which—(i)a White supremacist killed one and injured nineteen after driving his car through a crowd of individuals protesting a neo-Nazi rally, and of which former Attorney General Jeff Sessions said, It does meet the definition of domestic terrorism in our statute.; and(ii)a group of 6 men linked to militia or White supremacist groups assaulted an African-American man who had been protesting the neo-Nazi rally in a downtown parking garage;(I)the July 2018 murder of an African-American woman from Kansas City, Missouri, allegedly committed by a White supremacist who reportedly bragged about being a member of the Ku Klux Klan;(J)the October 24, 2018, shooting in Jeffersontown, Kentucky, in which a White man allegedly murdered 2 African Americans at a grocery store after first attempting to enter a church with a predominantly African-American congregation during a service;(K)the October 27, 2018, mass shooting at the Tree of Life Synagogue in Pittsburgh, Pennsylvania, in which a White nationalist allegedly shot and killed 11 members of the congregation;(L)the April 27, 2019, shooting at the Chabad of Poway synagogue in California, in which a man yelling anti-Semitic slurs allegedly killed a member of the congregation and wounded 3 others;(M)the August 3, 2019, mass shooting at a Walmart in El Paso, Texas, in which a White supremacist with anti-immigrant views killed 22 people and injured 26 others;(N)the December 10, 2019, shooting at a Kosher supermarket in Jersey City, New Jersey, in which 2 men with anti-Semitic views killed 3 people in the store and a law enforcement officer in an earlier encounter; and(O)the December 28, 2019, machete attack at a Hanukkah celebration in Monsey, New York, in which a man who had expressed anti-Semitic views stabbed 5 individuals.(3)In November 2019, the Federal Bureau of Investigation released its annual hate crime incident report, which found that in 2018, violent hate crimes reached a 16-year high. Though the overall number of hate crimes decreased slightly after three consecutive years of increases, the report found a 4-percent increase in aggravated assaults, a 15-percent increase in simple assaults, and a 13-percent increase in intimidation. There was also a nearly 6-percent increase in hate crimes directed at LGBTQ individuals and a 14-percent increase in hate crimes directed at Hispanic and Latino individuals. Nearly 60 percent of the religion-based hate crimes reported targeted American Jews and Jewish institutions. The previous year’s report found that in 2017, hate crimes increased by approximately 17 percent, including a 23-percent increase in religion-based hate crimes, an 18-percent increase in race-based crimes, and a 5-percent increase in crimes directed against LGBTQ individuals. The report analyzing 2016 data found that hate crimes increased by almost 5 percent that year, including a 19-percent rise in hate crimes against American Muslims. Similarly, the report analyzing 2015 data found that hate crimes increased by 6 percent that year. Much of the 2015 increase came from a 66-percent rise in attacks on American Muslims and a 9-percent rise in attacks on American Jews. In all 4 reports, race-based crimes were most numerous, and those crimes most often targeted African Americans.(4)On March 15, 2019, a White nationalist was arrested and charged with murder after allegedly killing 50 Muslim worshippers and injuring more than 40 in a massacre at the Al Noor Mosque and Linwood Mosque in Christchurch, New Zealand. The alleged shooter posted a hate-filled, xenophobic manifesto that detailed his White nationalist ideology before the massacre. Prime Minister Jacinda Ardern labeled the massacre a terrorist attack.(5)In January 2017, a right-wing extremist who had expressed anti-Muslim views was charged with murder for allegedly killing 6 people and injuring 19 in a shooting rampage at a mosque in Quebec City, Canada. It was the first-ever mass shooting at a mosque in North America, and Prime Minister Trudeau labeled it a terrorist attack.(6)On February 15, 2019, Federal authorities arrested U.S. Coast Guard Lieutenant Christopher Paul Hasson, who was allegedly planning to kill a number of prominent journalists, professors, judges, and leftists in general. In court filings, prosecutors described Lieutenant Hasson as a domestic terrorist who in an email identified himself as a White Nationalist for over 30 years and advocated for focused violence in order to establish a white homeland..(7)On November 3rd, 2019 a 24 year old man who authorities say was among masked Antifa supporters attacking conservatives at a June Demonstration in Portland, Oregon, was sentenced Friday to nearly six years in prison in connection with brutal assault. Gage Halupowski pleaded guilty to second-degree assault after authorities accused him of using a weapon against a conservative demonstrator who suffered blows to the head that the victim claims left him with a concussion and cuts that required 25 staples to close.(8)On December 12, 2019, an assailant involved in the prolonged firefight in Jersey City, NJ, that left six people dead, including one police officer, was linked on Wednesday to the Black Hebrew Israelite movement, and had public anti-Semitic posts online, a law enforcement official said.(9)On February 8, 2020, A gunman stormed a NYPD precinct after firing at police van, wounding 2. The police commissioner called the Bronx rampage an “assassination attempt,” on law enforcement.(10)In August 2020, a juvenile armed with a semi-automatic rifle heeded the online call posted by a self-proclaimed militia group on Facebook to confront protestors in Kenosha, Wisconsin. He allegedly shot and killed two protestors and wounded a third. After the shootings, local police officers waved the alleged murderer through their lines, even after bystanders identified him as the shooter. The armed juvenile then traveled across State lines to his home.3.DefinitionsIn this Act—(1)the term Director means the Director of the Federal Bureau of Investigation;(2)the term domestic terrorism has the meaning given the term in section 2331 of title 18, United States Code, except that it does not include acts perpetrated by individuals associated with or inspired by—(A)a foreign person or organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);(B)an individual or organization designated under Executive Order 13224 (50 U.S.C. 1701 note); or(C)a state sponsor of terrorism as determined by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(3)the term Domestic Terrorism Executive Committee means the committee within the Department of Justice tasked with assessing and sharing information about ongoing domestic terrorism threats;(4)the term hate crime incident means an act described in section 241, 245, 247, or 249 of title 18, United States Code, or in section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631);(5)the term Secretary means the Secretary of Homeland Security; and(6)the term uniformed services has the meaning given the term in section 101(a) of title 10, United States Code.4.Offices to combat domestic terrorism(a)Authorization of offices To monitor, analyze, investigate, and prosecute domestic terrorism(1)Domestic terrorism unitThere is authorized a Domestic Terrorism Unit in the Office of Intelligence and Analysis of the Department of Homeland Security, which shall be responsible for monitoring and analyzing domestic terrorism activity.(2)Domestic terrorism officeThere is authorized a Domestic Terrorism Office in the Counterterrorism Section of the National Security Division of the Department of Justice—(A)which shall be responsible for investigating and prosecuting incidents of domestic terrorism; and(B)which shall be headed by the Domestic Terrorism Counsel.(3)Domestic terrorism section of the fbiThere is authorized a Domestic Terrorism Section within the Counterterrorism Division of the Federal Bureau of Investigation, which shall be responsible for investigating domestic terrorism activity.(4)StaffingThe Secretary, the Attorney General, and the Director shall each ensure that each office authorized under this section in their respective agencies shall—(A)have adequate number of employees to perform the required duties;(B)have not less than one employee dedicated to ensuring compliance with civil rights and civil liberties laws and regulations; and(C)require that all employees undergo annual anti-bias training.(5)SunsetThe offices authorized under this subsection shall terminate on the date that is 10 years after the date of enactment of this Act.(b)Joint report on domestic terrorism(1)Biannual report requiredNot later than 180 days after the date of enactment of this Act, and each 6 months thereafter for the 10-year period beginning on the date of enactment of this Act, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation shall submit a joint report authored by the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) to—(A)the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and(B)the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)ContentsEach report submitted under paragraph (1) shall include—(A)an assessment of the domestic terrorism threat posed by White supremacists and neo-Nazis, including White supremacist and neo-Nazi infiltration of Federal, State, and local law enforcement agencies and the uniformed services; and(B)(i)in the first report, an analysis of incidents or attempted incidents of domestic terrorism that have occurred in the United States since April 19, 1995, including any White-supremacist-related incidents or attempted incidents; and(ii)in each subsequent report, an analysis of incidents or attempted incidents of domestic terrorism that occurred in the United States during the preceding 6 months, including any White-supremacist-related incidents or attempted incidents; and(C)a quantitative analysis of domestic terrorism for the preceding 6 months, including—(i)the number of—(I)domestic terrorism related assessments initiated by the Federal Bureau of Investigation, including the number of assessments from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism;(II)domestic terrorism-related preliminary investigations initiated by the Federal Bureau of Investigation, including the number of preliminary investigations from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and how many preliminary investigations resulted from assessments;(III)domestic terrorism-related full investigations initiated by the Federal Bureau of Investigation, including the number of full investigations from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and how many full investigations resulted from preliminary investigations and assessments;(IV)domestic terrorism-related incidents, including the number of incidents from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, the number of deaths and injuries resulting from each incident, and a detailed explanation of each incident;(V)Federal domestic terrorism-related arrests, including the number of arrests from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each arrest;(VI)Federal domestic terrorism-related indictments, including the number of indictments from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each indictment;(VII)Federal domestic terrorism-related prosecutions, including the number of incidents from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each prosecution;(VIII)Federal domestic terrorism-related convictions, including the number of convictions from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism, and a detailed explanation of each conviction; and(IX)Federal domestic terrorism-related weapons recoveries, including the number of each type of weapon and the number of weapons from each classification and subcategory, with a specific classification or subcategory for those related to White supremacism; and(ii)an explanation of each individual case that progressed through more than 1 of the stages described under clause (i), including the specific classification or subcategory for each case.(3)Hate crimesIn compiling a joint report under this subsection, the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) shall, in consultation with the Civil Rights Division of the Department of Justice and the Civil Rights Unit of the Federal Bureau of Investigation, review each hate crime incident reported during the preceding 6 months to determine whether the incident also constitutes a domestic terrorism-related incident.(4)Classification and public releaseEach report submitted under paragraph (1) shall be—(A)unclassified, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of the report, posted on the public websites of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.(5)NonduplicationIf two or more provisions of this subsection or any other law impose requirements on an agency to report or analyze information on domestic terrorism that are substantially similar, the agency shall construe such provisions as mutually supplemental, so as to provide for the most extensive reporting or analysis, and shall comply with each such requirement as fully as possible.(c)Domestic terrorism executive committeeThere is authorized a Domestic Terrorism Executive Committee, which shall—(1)meet on a regular basis, and not less regularly than 4 times each year, to coordinate with United States Attorneys and other key public safety officials across the country to promote information sharing and ensure an effective, responsive, and organized joint effort to combat domestic terrorism; and(2)be co-chaired by—(A)the Domestic Terrorism Counsel authorized under subsection (a)(2)(B);(B)a United States Attorney or Assistant United States Attorney;(C)a member of the National Security Division of the Department of Justice; and(D)a member of the Federal Bureau of Investigation.(d)Focus on greatest threatsThe domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) shall focus their limited resources on the most significant domestic terrorism threats, as determined by the number of domestic terrorism-related incidents from each category and subclassification in the joint report for the preceding 6 months required under subsection (b).5.Training to combat domestic terrorism(a)Required training and resourcesThe Secretary, the Attorney General, and the Director shall review the anti-terrorism training and resource programs of their respective agencies that are provided to Federal, State, local, and Tribal law enforcement agencies, including the State and Local Anti-Terrorism Program that is funded by the Bureau of Justice Assistance of the Department of Justice, and ensure that such programs include training and resources to assist State, local, and Tribal law enforcement agencies in understanding, detecting, deterring, and investigating acts of domestic terrorism and White supremacist and neo-Nazi infiltration of law enforcement and corrections agencies. The domestic-terrorism training shall focus on the most significant domestic terrorism threats, as determined by the quantitative analysis in the joint report required under section 4(b).(b)RequirementAny individual who provides domestic terrorism training required under this section shall have—(1)expertise in domestic terrorism; and(2)relevant academic, law enforcement, or other community-based experience in matters related to domestic terrorism.(c)Report(1)In generalNot later than 6 months after the date of enactment of this Act and twice each year thereafter, the Secretary, the Attorney General, and the Director shall each submit a biannual report to the committees of Congress described in section 4(b)(1) on the domestic terrorism training implemented by their respective agencies under this section, which shall include copies of all training materials used and the names and qualifications of the individuals who provide the training.(2)Classification and public releaseEach report submitted under paragraph (1) shall be—(A)unclassified, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of each report, posted on the public website of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.6.Interagency task force(a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, the Director, the Secretary, and the Secretary of Defense shall establish an interagency task force to analyze and combat White supremacist and neo-Nazi infiltration of the uniformed services and Federal law enforcement agencies.(b)Report(1)In generalNot later than 1 year after the interagency task force is established under subsection (a), the Attorney General, the Director, the Secretary, and the Secretary of Defense shall submit a joint report on the findings of the task force and the response of the Attorney General, the Director, the Secretary, and the Secretary of Defense to such findings, to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Armed Services of the Senate;(E)the Committee on the Judiciary of the House of Representatives;(F)the Committee on Homeland Security of the House of Representatives;(G)the Permanent Select Committee on Intelligence of the House of Representatives; and(H)the Committee on Armed Services of the House of Representatives.(2)Classification and public releaseThe report submitted under paragraph (1) shall be—(A)submitted in unclassified form, to the greatest extent possible, with a classified annex only if necessary; and(B)in the case of the unclassified portion of the report, posted on the public website of the Department of Defense, the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.7.Department of justice support for hate crime incidents with a nexus to domestic terrorism(a)Community relations serviceThe Community Relations Service of the Department of Justice, authorized under section 1001(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000g), may offer the support of the Service to communities where the Department of Justice has brought charges in a hate crime incident that has a nexus to domestic terrorism.(b)Federal bureau of investigationSection 249 of title 18, United States Code, is amended by adding at the end the following:(e)Federal bureau of investigationThe Attorney General, acting through the Director of the Federal Bureau of Investigation, shall assign a special agent or hate crimes liaison to each field office of the Federal Bureau of Investigation to investigate hate crimes incidents with a nexus to domestic terrorism (as such term is defined in section 3 of the Domestic Terrorism Prevention Act of 2020)..8.Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice, the Federal Bureau of Investigation, the Department of Homeland Security, and the Department of Defense such sums as may be necessary to carry out this Act.Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk.